PER CURIAM.
This is an appeal from a judgment in a divorce proceeding wherein the court below awarded the plaintiff (respondent here) a decree of divorce from the defendant (appellant here) ; denied appellant relief on his cross petition; awarded custody of the minor child of the parties, now three years of age, to the respondent-mother, with reasonable rights of visitation to appellant; and allowed respondent $18.00 per week child support, $300.00 alimony in gross, and $600.00 attorney’s fee and costs.
The case was vigorously contested in the court below and the testimony of ten witnesses was received.
As is customary in such cases, there were sharp conflicts in the evidence as to fault. Likewise, disputed and conflicting evidence as to how the welfare of the little girl could be best served with reference to custody. The proposals as to custody advanced by the parties were not ideal or completely satisfactory nor was the superi- or fitness of either party clearly established. No purpose would be served by a detailed recount of this bitter (and sometimes sordid) testimony and evidence. Suffice it to say, that we have carefully reviewed the transcript, exhibits and the briefs and authorities relied upon by the parties, and have concluded that the judgment of the trial court is based upon competent evidence, no error of law appears, and its judgment is not clearly erroneous. Rule 73.01(d), V.A.M.R.
An opinion herein would have no prece-dential value. Rule 84.16(b).
The judgment is affirmed.